18‐774‐cv 
Picault v. World Business Lenders 
                                                                                                       
                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
                                                    
                                           SUMMARY ORDER 
                                                    
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).    A PARTY CITING TO A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY 
COUNSEL.   
 
               At a stated term of the United States Court of Appeals for the Second Circuit, 
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
York, on the 26th day of February, two thousand nineteen. 
 
PRESENT:  BARRINGTON D. PARKER, 
              DENNY CHIN, 
              RICHARD J. SULLIVAN, 
                            Circuit Judges.   
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
HENRY PICAULT, 
                              Plaintiff‐Appellant, 
 
                              v.                                                         18‐774‐cv 
                                                                                      
WORLD BUSINESS LENDERS, 
               Defendant‐Appellee. 
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
FOR PLAINTIFF‐APPELLANT:               Henry Picault, pro se, Kew Gardens, New York. 
 
FOR DEFENDANT‐APPELLEE:                David S. Greenhaus, Jackson Lewis P.C., 
                                       Melville, New York. 
 
          Appeal from the United States District Court for the Southern District of 

New York (Oetken, J.). 
              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Henry Picault, proceeding pro se, appeals from a 

judgment entered February 9, 2018 in favor of his former employer, defendant‐appellee 

World Business Lenders (ʺWBLʺ), dismissing his claims of discrimination and 

retaliation based on national origin under Title VII of the Civil Rights Act of 1964, the 

New York State Human Rights Law, and the New York City Human Rights Law.    By 

opinion and order entered February 7, 2018, the district court granted WBLʹs motion for 

summary judgment.    We assume the partiesʹ familiarity with the underlying facts, 

procedural history, and issues on appeal. 

              This Court reviews a grant of summary judgment de novo and determines 

whether the district court properly concluded that there was no genuine dispute as to 

any material fact and ʺthat the moving party was entitled to judgment as a matter of 

law.ʺ    Penn v. New York Methodist Hosp., 884 F.3d 416, 423 (2d Cir. 2018).     

              Here, Picaultʹs brief on appeal focuses entirely on restating his version of 

the facts without citing relevant case law or addressing any of the district courtʹs 

rulings, as required under the federal rules.    See Fed. R. App. P. 28(a).    While this 

Court ʺliberally construe[s] pleadings and briefs submitted by pro se litigants, reading 

such submissions to raise the strongest arguments they suggest,ʺ McLeod v. Jewish Guild 

for the Blind, 864 F.3d 154, 156 (2d Cir. 2017) (per curiam) (internal quotation marks 


                                             ‐  2  ‐ 
omitted), pro se appellants must still comply with Federal Rule of Appellate Procedure 

28(a), which ʺrequires appellants in their briefs to provide the court with a clear 

statement of the issues on appeal,ʺ Moates v. Barkley, 147 F.3d 207, 209 (2d Cir. 1998) (per 

curiam).    Despite affording pro se litigants ʺsome latitude in meeting the rules 

governing litigation,ʺ this Court ʺnormally will not[] decide issues that a party fails to 

raise in his or her appellate brief.ʺ    Id.; see also Terry v. Inc. Vill. of Patchogue, 826 F.3d 

631, 632‐33 (2d Cir. 2016) (ʺAlthough we accord filings from pro se litigants a high 

degree of solicitude, even a litigant representing himself is obliged to set out identifiable 

arguments in his principal brief.ʺ (internal quotations marks omitted)); LoSacco v. City of 

Middletown, 71 F.3d 88, 93 (2d Cir. 1995) (ʺ[W]e need not manufacture claims of error for 

an appellant proceeding pro se.ʺ).    Because Picault has failed to make any mention of 

the district courtʹs summary judgment rulings, we conclude that he has abandoned such 

challenges. 

               Even assuming Picault did not abandon his claims, we conclude that 

Picaultʹs appeal is without merit substantially for the reasons articulated by the district 

court in its February 7, 2018 opinion and order.     

               We have considered Picaultʹs remaining arguments and conclude they are 

without merit.    For the foregoing reasons, the judgment of the district court is 

AFFIRMED.               

                                               FOR THE COURT:   
                                               Catherine O=Hagan Wolfe, Clerk of Court 

                                                ‐  3  ‐